                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

    TRAXCELL TECHNOLOGIES, LLC,                 §
                                                §
                    Plaintiff,
                                                §
                                                §
             v.                                          Case No. 2:17-cv-00042-RWS-RSP
                                                §
                                                                    (Lead Case)
                                                §
    HUAWEI TECHNOLOGIES USA INC,                §
    ET AL.,                                     §
                    Defendants.                 §
                                                §



           CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

      Before the Court is the opening claim construction brief of Traxcell Technologies, LLC

(“Plaintiff”) (Dkt. No. 241, filed on November 6, 2018), 1 the response of Huawei Technologies

USA, Inc., Nokia of America Corporation, and Nokia Solutions and Networks Oy (collectively

“Defendants”) (Dkt. No. 244, filed on November 13, 2018), and Plaintiff’s reply (Dkt. No. 249,

filed on November 27, 2018). The Court held a hearing on the issues of claim construction and

claim definiteness on December 12, 2018. Having considered the arguments and evidence

presented by the parties at the hearing and in their briefing, the Court issues this Order.




1
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF.
                                                1 / 34
                                                     Table of Contents

I.     BACKGROUND ............................................................................................................... 3
II.    LEGAL PRINCIPLES ..................................................................................................... 5
       A.        Claim Construction ................................................................................................. 5
       B.        Departing from the Ordinary Meaning of a Claim Term ........................................ 8
       C.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................... 9
III.   AGREED CONSTRUCTIONS...................................................................................... 10
IV.    CONSTRUCTION OF DISPUTED TERMS ............................................................... 11
       A.        “first computer” and “computer” .......................................................................... 14
       B.        “performance data” ............................................................................................... 18
       C.        “location” .............................................................................................................. 21
       D.        “one of the radio-frequency transceivers” ............................................................ 23
       E.        “referencing performance”.................................................................................... 26
       F.        “in order to restrict processing of radio frequency signals from at least one
                 of said at least two wireless devices . . . in order to improve
                 communication with at least one said wireless device” ........................................ 28
       G.        ’284 Patent Claim 12 ............................................................................................ 30
V.     CONCLUSION ............................................................................................................... 34




                                                               2 / 34
I.      BACKGROUND

     Plaintiff alleges infringement of three U.S. Patents: No. 8,977,284 (the “’284 Patent”), No.

9,510,320 (the “’320 Patent”), and No. 9,642,024 (the “’024 Patent”) (collectively, the “Asserted

Patents”). The ’284 and ’320 Patents are each entitled Machine for Providing a Dynamic Data

Base of Geographic Location Information for a Plurality of Wireless Devices and Process for

Making Same. The ’024 Patent is entitled Mobile Wireless Communications System and Method

with Corrective Action Responsive to Communications Fault Detection. The patents are related.

They share a common priority claim to an application filed Oct. 4, 2001. And they are related

through a chain of continuation applications, and thus share a substantially common specification

(otuside of the claim sets).

     In general, the Asserted Patents are directed to technology for locating a wireless

communications device and then using that location for other applications, such as for improving

communications with the wireless device.

     The abstracts of the ’284 and ’320 Patents are identical and provide:

        For a wireless network, a tuning system in which mobile phones using the network
        are routinely located. With the location of the mobile phones identified, load
        adjustments for the system are easily accomplished so that the wireless network is
        not subject to an overload situation. Ideally the location of the mobile phones is
        accomplished whether the mobile phones are transmitting voice data or not.

     The abstract of the ’024 Patent provides:

        A mobile device, wireless network and their method of operation provide fault
        handling in response to detection of a communications fault between a connected
        mobile device and the communications network. The communications network
        tracks location of mobile devices and stores performance data of connections
        between the mobile devices and the network. The performance data is referenced
        to expected performance data to determine whether a fault exists and a corrective
        action is suggested when the fault exists.




                                                 3 / 34
    Claim 1 of the ’284 Patent and Claim 6 of the ’024 Patent, exemplary apparatus and method

claims respectively, recite as follows:

          1. A wireless network comprising:
          a) at least two wireless devices, each said wireless device communicating via
           radio frequency signals;
          b) a first computer programmed to perform the steps of:
               1) locating at least one said wireless device on said wireless network and
                  referencing performance of said at least one wireless device with
                  wireless network known parameters,
               2) routinely storing performance data and a corresponding location for
                  said at least one wireless device in a memory;
          c) a radio tower adapted to receive radio frequency signals from, and transmit
           radio frequency signals to said at least one wireless device; wherein said first
           computer further includes means for receiving said performance data and
           suggest corrective actions obtained from a list of possible causes for said
           radio tower based upon the performance data and the corresponding location
           associated with said at least one wireless device;
          d) wherein said radio tower generates an error code based upon operation of
           said at least one wireless device; and
          e) wherein said first computer is further programmed to,
               1) receive said error code from said radio tower, and,
               2) selectively suggest a corrective action of said radio frequency signals
                  of said radio tower in order to restrict processing of radio frequency
                  signals from at least one of said at least two wireless devices based upon
                  said error code, and, whereby said first computer suggests said
                  corrective action in order to improve communication with at least one
                  said wireless device.

          6. A method of managing a wireless radio-frequency (RF) network, the method
         comprising:
          coupling in communication, one or more radio-frequency transceivers and an
            associated one or more antennas to which the radio-frequency transceiver is
            coupled to one or more mobile wireless communications devices;
          locating the one or more mobile wireless communications devices according
            to the radio-frequency communications and generating an indication of a
            location of the one or more mobile wireless communications devices;
          receiving and storing performance data of connections between the one or
            more mobile wireless communications devices and the radio-frequency
            transceiver along with the indication of location;
          referencing the performance data to expected performance data;
          determining at least one suggested corrective action in conformity with
            differences between the performance data and expected performance data in
            conjunction with the indication of location;
          receiving an error code from the radio-frequency transceiver;


                                               4 / 34
              determining whether the error code indicates a performance issue with respect
               to the connection between the one or more mobile wireless communications
               devices and the radio-frequency transceiver; and
              determining the at least one suggested corrective action in response to the error
               code.

II.      LEGAL PRINCIPLES

         A.       Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

      “The claim construction inquiry . . . begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

                                                  5 / 34
Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.



                                                6 / 34
However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court

recently explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).




                                                7 / 34
       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

specification or during prosecution.” 2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

in two instances: lexicography and disavowal.”). The standards for finding lexicography or

disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

    To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable




2
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                               8 / 34
to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

        C.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) 3

    Patent claims must particularly point out and distinctly claim the subject matter regarded as

the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must

“inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). If it does not, the claim fails § 112,

¶ 2 and is therefore invalid as indefinite. Id. at 2124. Whether a claim is indefinite is determined

from the perspective of one of ordinary skill in the art as of the time the application for the patent

was filed. Id. at 2130. As it is a challenge to the validity of a patent, the failure of any claim in suit

to comply with § 112 must be shown by clear and convincing evidence. Id. at 2130 n.10.

“[I]ndefiniteness is a question of law and in effect part of claim construction.” ePlus, Inc. v.

Lawson Software, Inc., 700 F.3d 509, 517 (Fed. Cir. 2012).

    When a term of degree is used in a claim, “the court must determine whether the patent

provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

used in a claim, “the court must determine whether the patent’s specification supplies some

standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those of

skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).




3
  The Court refers to the pre-AIA version of § 112 but understands that there is no substantial
difference between definiteness under the pre-AIA version and under the AIA version of the
statute.
                                                 9 / 34
III.      AGREED CONSTRUCTIONS

        The parties have agreed to the following constructions set forth in their Joint Claim

Construction Chart (Dkt. No. 257).

                          Term 4                                 Agreed Construction
    “corrective action”                              plain and ordinary meaning

    •   ’284 Patent Claim 1
    •   ’320 Patent Claims 1 and 4
    “correcting”                                     plain and ordinary meaning

    •   ’284 Patent Claim 12
    “radio tower”                                    base station transceiver subsystem and
                                                     associated antenna(s)
    •   ’284 Patent Claims 1 and 12
    “means for receiving said performance data       35 USC § 112, ¶ 6
    and suggest corrective actions obtained from
    a list of possible causes for said radio tower   function: receiving said performance data and
    based upon the performance data and the          suggest corrective actions obtained from a list
    corresponding location associated with said at   of possible causes for said radio tower based
    least one wireless device”                       upon the performance data and the
                                                     corresponding location associated with said at
    •   ’284 Patent Claim 1                          least one wireless device

                                                     structure: the algorithm disclosed in Fig. 38-
                                                     A, Fig. 38-B, and Fig. 38-C and described at
                                                     col. 54, line 21 through col. 55, line 41




4
  For all term charts in this order, the claims in which the term is found are listed with the term
but: (1) only the highest-level claim in each dependency chain is listed, and (2) only asserted claims
identified in the parties’ Joint Claim Construction Chart (ECF No. 257) are listed.
                                                10 / 34
                        Term 4                               Agreed Construction
    “means for receiving said performance data     35 USC § 112, ¶ 6
    and corresponding locations from said radio
    tower and correcting radio frequency signals   function: receiving said performance data and
    of said radio tower in order to improve        corresponding locations from said radio tower
    communication with said wireless devices”      and correcting radio frequency signals of said
                                                   radio tower in order to improve
    •   ’284 Patent Claim 12 5                     communication with said wireless devices

                                                   structure: the algorithm disclosed in Fig. 38-
                                                   A, Fig. 38-B, and Fig. 38-C and described at
                                                   col. 54, line 21 through col. 55, line 41


        Having reviewed the intrinsic and extrinsic evidence of record, the Court notes one

discrepancy; namely, the “means for receiving said performance data and corresponding locations

from said radio tower and correcting radio frequency signals of said radio tower in order to improve

communication with said wireless devices” language is not found in any claim of the ’284 Patent.

        Accordingly, the Court adopts the agreed constructions for: (1) “corrective action,” (2)

“correction,” (3) “radio tower,” and (4) “means for receiving said performance data and suggest

corrective actions obtained from a list of possible causes for said radio tower based upon the

performance data and the corresponding location associated with said at least one wireless device.”

The Court declines to adopt the agreed construction for “means for receiving said performance

data and corresponding locations from said radio tower and correcting radio frequency signals of

said radio tower in order to improve communication with said wireless devices.”

IV.       CONSTRUCTION OF DISPUTED TERMS

        To begin, the Court is obliged to construe the terms in dispute. Plaintiff contends that

Defendants must show construction of a term “is necessary to decide [a] specific and concrete


5
  The parties identify this as a Claim 1 limitation in their Amended Joint Claim Construction Chart,
Dkt. No. 255 at 2 and in their later Joint Claim Construction Chart, Dkt. No. 257 at 2. This was
identified as a Claim 12 limitation in their original Joint Claim Construction Chart, Exhibit A, Dkt.
No. 252-1 at 3–5. The language of the limitation most closely tracks that of Claim 12.
                                               11 / 34
infringement or invalidity dispute.” Dkt. No. 241 at 3. Plaintiff misstates the law. And Plaintiff’s

contention runs counter to the Court’s established practice. It is true that the Court need not rewrite

every claim term in construing a claim. The Federal Circuit has stated as much:

       The Markman decisions do not hold that the trial judge must repeat or restate every
       claim term in order to comply with the ruling that claim construction is for the court.
       Claim construction is a matter of resolution of disputed meanings and technical
       scope, to clarify and when necessary to explain what the patentee covered by the
       claims, for use in the determination of infringement. It is not an obligatory exercise
       in redundancy.

United States Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997). Thus, the

Court’s claim construction obligations do not extend to claim terms that are not disputed. Vivid

Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999) (“[O]nly those terms

need be construed that are in controversy, and only to the extent necessary to resolve the

controversy”). And while the Court may require the parties to show an actual controversy, the

Court need not require the parties to muster their invalidity and infringement evidence and present

their case theories in order to establish that a dispute exists. Indeed, the Federal Circuit effectively

rejected making such an approach mandatory. Id. (rejecting a rule requiring the completion of

discovery before claim construction). The Court has not adopted such an approach here. Indeed,

the Court ordered the parties to comply with the Court’s Rule of Practice for Patent Cases in

bringing their claim-construction disputes to the Court. Docket Control Order, Dkt. No. 183. These

Patent Rules do not require the showing advocated by Plaintiff.

    Ultimately, “[w]hen the parties present a fundamental dispute regarding the scope of a claim

term, it is the court’s duty to resolve it.” O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521

F.3d 1351, 1362 (Fed. Cir. 2008). And this duty extends to determining whether the scope of the

claim is reasonably certain. Nautilus Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014)

(“[W]e read § 112, ¶ 2 to require that a patent’s claims, viewed in light of the specification and


                                                12 / 34
prosecution history, inform those skilled in the art about the scope of the invention with reasonable

certainty” (emphasis added)); ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed. Cir.

2012) (“indefiniteness is a question of law and in effect part of claim construction”); Cox

Communs., Inc. v. Sprint Commun. Co. LP, 838 F.3d 1224, 1288–89 (Fed. Cir. 2016) (“an

indefiniteness analysis under 35 U.S.C. § 112, ¶ 2 is ‘inextricably intertwined with claim

construction’” (quoting Atmel Corp. v. Info. Storage Devices, Inc., 198 F.3d 1374, 1379 (Fed. Cir.

1999))).

    While the Court appreciates Plaintiff’s concern for judicial resources, it rejects Plaintiff’s

position that “[p]atent law should not require courts to expend judicial resources in trying to

determine alleged claim-construction disputes under the guise of considering indefiniteness if the

claim-construction dispute does not impact whether infringement exists, the prior art invalidates

the claim, or the claim fails to comply with the written description, enablement, or best mode

requirements.” Dkt. No. 241 at 3. It is axiomatic that one cannot infringe an invalid claim. An

indefinite claim is invalid. Therefore, the issue of indefiniteness of an asserted claim is central to

the issue of infringement. Such an issue, when presented, must be resolved by the Court. Indeed,

the Court specifically ordered the parties to “include any arguments related to the issue of

indefiniteness in their Markman briefing.” This “[i]n lieu of early motions for summary judgment.”

Docket Control Order, Dkt. No. 183 at 5.

    Accordingly—and with respect to every term in dispute—the Court rejects Plaintiff’s

argument that the Court should not construe the claims—or rule on their indefiniteness—because

Defendants have not proven there is “specific and concrete infringement or invalidity dispute” to

be resolved by the claim construction. The Court further denies Plaintiff’s request for “separate

briefing” on the issue of indefiniteness. Dkt. No. 241 at 12.



                                               13 / 34
        A.     “first computer” and “computer”

        Disputed Term                    Plaintiff’s Proposed           Defendants’ Proposed
                                            Construction                     Construction
 “first computer”                  first computer                    same first computer

 •   ’284 Patent Claims 1, 12
 •   ’320 Patent Claims 1, 4
 “computer”                        computer                          same computer

 •   ’024 Patent Claims 1, 11,
     17

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: Defendants’ proposed construction is improper as it defines the term using

the term and suggests that “same” has no meaning else “same computer” and “computer” could

not mean the same thing. Dkt. No. 241 at 7.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’284 Patent figs.9, 29, col.16 ll.28–41.

     Defendants respond: The claims at issue involve a computer programmed to take certain

action. For a given claim, for each programmed action, it is the same computer that is programmed

to take the action. That is, where “first computer” is recited in the claims, subsequent reference to

“the first computer” or “said first computer” refers to the same computer. Likewise, where

“computer” is recited in the claims, subsequent reference to “the computer” or “said computer”

refers to the same computer. This is the plain meaning of the claim terms. It is also the meaning

explained in prosecution of the ’284 Patent, where the applicant distinguished prior art that

disclosed use of multiple computers. Thus, the “computer” and “first computer” of the patent is

different from a “system” that may comprise multiple computers. Dkt. No. 244 at 12–15.

                                                14 / 34
    In addition to the claims themselves, Defendants cite the following intrinsic evidence to

support their position: ’284 Patent fig.29; ’284 Patent File Wrapper September 28, 2012

Amendment and Response (Defendants’ Ex. 2, Dkt. No. 244-3).

    Plaintiff replies: The Asserted Patents expressly contemplate multiple computers, given that

they describe “individual computers” and a “LAN.” During prosecution of the ’284 Patent, the

applicant simply stated that “first computer” and “computer” does not include a “second

computer,” which is a separate claim limitation. Dkt. No. 249 at 1–2.

    Plaintiff cites further intrinsic evidence to support its position: ’284 Patent col.47 ll.50–55;

’284 Patent File Wrapper September 28, 2012 Amendment and Response (Defendants’ Ex. 2, Dkt.

No. 244-3).

    Analysis

    It appears that the underlying issue in dispute is whether the “first computer” and “computer”

of the claims may be a system of multiple computers. They may not. The terms refer to a single

computer.

    To begin, references to a claim term following a first reference to the term refer to the same

term. That is, a subsequent reference to a term refers to its antecedent basis. Here, references to

“the” or “said” computer or first computer following a first reference to “a” computer or first

computer refer to the same computer or same first computer as Defendants contend. This is the

plain meaning of the claim language and is readily apparent without construction.

    The “computer” or “first computer” in question here is a single computer. This was made clear

during prosecution of the ’284 Patent. The patent applicant clearly distinguished the

location/performance computer of the claims from location/performance systems of the prior art

in that the computer of the claims was a single computer whereas the prior art included a second



                                              15 / 34
computer. For instance, the applicant distinguished the claimed invention (“Reed”) from a prior-

art reference (“Andersson”):

       While Andersson requires an operative connection with the wireless device (in
       addition to a second computer requiring additional hardware and software) in order
       to improve communication, Reed requires only a first computer to reference the
       location and performance data for the wireless device, and then adjust radio tower
       to improve communication.

’284 Patent File Wrapper September 28, 2012 Amendment and Response at 16–17 (emphasis

added), Dkt. No. 244-3 at 17–18. Applicant repeated this single-versus-multiple-computer

distinction:

       Reed’s invention for it[s] functionality requires only “a first computer”.
       Andersson, on the other side, cannot provide a location for the phone, without a
       second computer in the phone. Andersson requires that the mobile device contain
       special equipment (first computer and second computer, and communication with
       a mobile device) in order to improve communication . . . .

       Reed offers a single computer, containing location and performance information
       about all wireless devices on the wireless communications network (without the
       need for special hardware in the phone, second computers, or a two way tuning
       communication with the wireless device).

Id. at 36–37 (emphasis added), Dkt. No. 244-3 at 37–38. The “computer” and “first computer” are

single computers. 6 This does not preclude a “second computer” in the accused instrumentality, so

long as a single computer performs the recited functions of the “computer” or “first computer.”

See, e.g., ’284 Patent Claims 9 and 12 (reciting a “second computer”).

    The Court understands the patent-applicant’s prosecution-history statements, that the claimed

invention does not require a feature required by a prior-art reference, to mean that the prior-art

feature does not satisfy a particular limitation of a pending claim. During prosecution of the ’284



6
  Claim 17 of the ’024 Patent recites both “the computer system” and “the computer.” See, e.g.,
’024 Patent col.131 at ll.16, 28. The Court understands that “computer” and “computer system”
are used synonymously in Claim 17 to refer to a single computer rather than a system of multiple
computers.
                                             16 / 34
Patent, the patent applicant ostensibly distinguished the prior art on the grounds that the prior art

“requires” a limitation not “required” by the claimed invention. The context of these statements is

that of a patent applicant responding to a patent-examiner’s office action stating that the prior art

discloses the limitations of the pending claims. See, e.g., id. at 11 (noting the claims “were rejected

under 35 U.S.C. § 103(a) as being upatenable over … Andersson … in view of … Steer”). In this

context, the patent applicant was arguing that the particular claim limitation at issue is not satisfied

by that feature required by the prior art. For example, the applicant argued that Andersson does

not satisfy the “first computer” limitation because it does not disclose a single computer that

provides the location/performance functions. Rather, Andersson requires two computers (a first

and a second). Plaintiff suggested at oral argument that the patent-applicant’s prosecution-history

distinction was that the claimed invention was not as limited as Andersson. For example, under

Plaintiff’s suggestion, the “first computer” does not “require” two computers as in Andersson, but

it may encompass two computers as in Andersson. That is, the “first computer” is broader than the

location/performance computers in the prior art used by the examiner to reject the claims. But this

ignores the context of the prosecution history—that the applicant was arguing that the prior-art

references did not teach specific limitations of the claims. The patent applicant was arguing that

the prior art did not disclose the limitations of the pending claims, not that the limitations were

broader than that disclosed by the prior art. 7

    The Court rejects Plaintiff’s argument that the ’284 Patent teaches a multi-computer

location/performance computer. At oral argument, Plaintiff argued that the location/performance

“first computer” or “computer” of the claims may be multiple computers, relying on the Patent’s




7
 This understanding applies also to the prosecution-history statements regarding the “performance
data” and “location” terms in dispute.
                                                  17 / 34
disclosure: “the components contained within the current invention may reside within the same

physical hardware, or the components may reside outside the physical hardware.” ’284 Patent

col.38 ll.15–18. This disclosure does not suggest interpreting the patent-applicant’s prosecution-

history statements that the location/performance computer is a “single” computer to mean that the

single computer may in fact be multiple computers. Rather, it simply suggests that the various

components of the invention may or may not be collected together within the same physical piece

of hardware.

     Accordingly, the Court construes “first computer” in Claims 1 and 12 of the ’284 Patent and

Claims 1 and 4 of the ’320 Patent and “computer” in Claims 1, 11, and 17 of the ’024 Patent as

follows:

            •   “first computer” means “first single computer”;

            •   “computer” means “single computer.”

       B.       “performance data”

        Disputed Term                 Plaintiff’s Proposed           Defendants’ Proposed
                                          Construction                    Construction
 “performance data”               no construction necessary       metric regarding performance
                                                                  not generated by the wireless
 •   ’284 Patent Claims 1, 12                                     communications device
 •   ’320 Patent Claims 1, 4
 •   ’024 Patent Claims 1, 6,
     11, 17

        The Parties’ Positions

     Plaintiff submits: Both “performance” and “data” are readily understood without construction.

Dkt. No. 241 at 7–8.

     Defendants respond: During prosecution of the ’284 Patent, the applicant disclaimed

“performance data” that was generated by the wireless communication device. The applicant did



                                             18 / 34
this to overcome rejections based on prior-art references disclosing performance data generated by

wireless communication devices. Dkt. No. 244 at 15–17.

       In addition to the claims themselves, Defendants cite the following intrinsic evidence to

support their position: ’284 Patent File Wrapper September 28, 2012 Amendment and Response

(Defendants’ Ex. 2, Dkt. No. 244-3).

       Plaintiff replies: The applicant’s prosecution-history statements did not disclaim use of

performance data generated by a wireless communication device. Rather, the applicant noted a

distinction between the claims and the prior art in that the computer of the claims does not receive

the performance data directly from the wireless device as it does in the prior art. Dkt. No. 249 at

2–3.

       Plaintiff cites further intrinsic evidence to support its position: ’284 Patent File Wrapper

September 28, 2012 Amendment and Response (Defendants’ Ex. 2, Dkt. No. 244-3).

       Analysis

       The issue in dispute is whether the “performance data” of the claims may be generated or

determined by the wireless communications device. It may not.

       The “performance data” of the claims is not determined by the wireless communication

device. This was made clear during prosecution of the ’284 Patent. The applicant clearly

distinguished performance data of the claims from performance data of the prior art in that the

performance data of the claims did not originate with the wireless communication device as it did

in the prior art. For instance, the applicant distinguished the claimed invention (“Reed”) from a

prior-art reference (“Andersson”) that disclosed use of a specific performance datum (“carrier-to-

interference ratio” or “CIR”):

         Andersson shows a mobile station (a second computer) which contains a “carrier-
         to-interference ratio[] detector” contained within the mobile station itself (Fig. 3,

                                               19 / 34
       #100). Andersson teaches away from the possibility of the CIR being determined
       by the first computer. In Andersson’s world the CIR must be detected by
       Andersson’s mobile station, and then transmitted via a special dedicated signal to
       the Andersson’s specially equipped base station. . . .

       In Andersson’s world, the CIR must be determined by his mobile station and then
       transmitted to the base station. Andersson’s first computer cannot reference the
       performance data of a wireless device, without receiving said performance date
       from his mobile station MS1. Reed does not require the extra steps or equipment
       required by Andersson, to send and receive performance data between the base
       station and the wireless device.

’284 Patent File Wrapper September 28, 2012 Amendment and Response at 26–27 (emphasis

added), Dkt. No. 244-3 at 27–28. The applicant further explained: “Reed’s first computer can

improve the radio frequency communication without . . . receiving the CIR from the wireless

device by any means.” Id. at 23, Dkt. No. 244-3 at 24 (emphasis added). That is, the prior art,

unlike the claimed invention, included equipment and steps for determining the performance data

at the wireless device. The patent applicant distinguished the prior art by noting that the claimed

performance data is different—it does not come from the wireless device by any means.

    The Court declines to rewrite “performance data” as “metric regarding performance” as

Defendants suggest. It is unclear whether Defendants intend a meaningful difference between these

terms and Defendants have not provided any reason why “metric regarding performance” is any

clearer than “performance data.”

    Accordingly, the Court construes “performance data” as follows:

           •   “performance data” means “performance data that is not determined by the

               wireless communications device.”




                                             20 / 34
        C.      “location”

        Disputed Term                   Plaintiff’s Proposed              Defendants’ Proposed
                                            Construction                       Construction
 “location”                         no construction necessary          location, excluding grid
                                                                       positioning
 •   ’284 Patent Claims 1, 12
 •   ’320 Patent Claims 1, 4
 •   ’024 Patent Claims 1, 6,
     11, 17

        The Parties’ Positions

     Plaintiff submits: “Location” is readily understood without construction. Defendants’

proposed negative limitation is not justified by the intrinsic evidence. Dkt. No. 241 at 9–10.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’284 Patent, at [54] Title, figs.11–22, 27–28, 33–35, 39–41, 53–56, col.6 ll.15–34,

col.7 ll.6–11, col.7 ll.46–61, col.7 l.62 – col.8 l.8, col.16 ll.28–41, col.19 ll.19–24, col.30 ll.49–54,

col.41 ll.14–22, col.55 ll.57–60.

     Defendants respond: While “location” is readily understandable, the applicant disclaimed grid

positioning during prosecution of the ’284 Patent. Specifically, the applicant distinguished a prior-

art grid-pattern location system to overcome a prior-art rejection. The “location” of the claims is

not simply geographic data, which encompasses more than location. Dkt. No. 244 at 17–20.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’284 Patent col.5 l.5 – col.6 l.4, col.6 ll.15–

34, col.7 l.46 – col.8 l.8, col.16 ll.28–31, col.29 ll.33–34; ’284 Patent File Wrapper September 28,

2012 Amendment and Response (Defendants’ Ex. 2, Dkt. No. 244-3), December 12, 2012 Office

Action (Defendants’ Ex. 4, Dkt. No. 244-5); U.S. Patent No. 6,845,246 (“Steer”) (Defendants’ Ex.




                                                21 / 34
3, Dkt. No. 244-4). Extrinsic evidence: Dictionary.com, “geography” 8 (Defendants’ Ex. 5, Dkt.

No. 244-6).

      Plaintiff replies: Defendants’ proposed construction should be rejected because the applicant’s

prosecution-history statements were about “grid pattern” rather than “grid positioning.” And the

“grid pattern” in these statements referred to “mapping of power levels to a geographic grid.” Dkt.

No. 249 at 3–4.

      Analysis

      The issue in dispute is whether the “location” of the claims includes “grid positioning.” With

the understanding that the “grid positioning” term proposed by Defendants is the same as the grid-

pattern positioning explained by the patent applicant during prosecution of the ’284 Patent, the

claimed “location” excludes grid positioning. The parties, and the Court, agree that this does not

exclude location as a point comprising a latitude and longitude.

      The “location” of the claims is something other than merely a position in a grid pattern. During

prosecution of the ’284 Patent, the patent applicant clearly distinguished the claimed invention

from prior art that used position in a grid pattern as the location. A prior-art reference (“Steer”)

discloses using a mobile’s location to set the transmit power level of mobile device. Steer discloses

using “locations in a roughly grid pattern throughout the coverage area.” ’284 Patent File Wrapper

September 28, 2012 Amendment and Response at 50, Dkt. No. 244-3 at 51. The patent applicant

distinguished the claimed invention (“Reed”) from the prior-art Steer in that “Reed teaches a first

computer that can ‘suggest corrective action for said radio tower’ without the limitation of a ‘grid

pattern.’” Id. (emphasis added). That is, the “location” of the claimed invention is not merely a

position in a grid pattern.



8
    https://www.dictionary.com/browse/geography
                                                22 / 34
      Accordingly, the Court construes “location” as follows:

              •   “location” means “location that is not merely a position in a grid pattern.”

         D.       “one of the radio-frequency transceivers”

         Disputed Term                   Plaintiff’s Proposed              Defendants’ Proposed
                                             Construction                       Construction
 “one of the radio-frequency         no construction necessary          indefinite
 transceivers”

 •    ’024 Patent Claims 11, 17

         The Parties’ Positions

      Plaintiff submits: It is not appropriate to address indefiniteness in a claim-construction

proceeding. Indefiniteness is an issue for summary judgment. Defendants cannot prove by clear

and convincing evidence that any of the challenged claims “are insolubly ambiguous and no

narrowing construction can be properly adopted.” Dkt. No. 241 at 10–13.

      Defendants respond: Plaintiff waived its argument on indefiniteness by not raising an

argument in its opening brief. The term “one of the radio-frequency transceivers” lacks antecedent

basis in the claims, and therefore renders the claims indefinite. Specifically, the claims recite

“multiple radio-frequency transceivers” but it is uncertain which of these multiple transceivers is

meant by later claim-recitations of “one of the radio-frequency transceivers.” Dkt. No. 244 at 20–

22.

      Plaintiff replies: It is not required to address indefiniteness until the issue is raised. The claim

language at issue simply limits the multiple radio-frequency transceivers to one transceiver. Dkt.

No. 249 at 4.




                                                 23 / 34
    Analysis

    The issue in dispute is whether the meaning of “one of the radio-frequency transceivers” in

the claims is reasonably certain. In the context of the surrounding claim language, the meaning of

“one of the multiple radio-frequency transceivers” is reasonably certain.

    Claim 11 of the ’024 Patent, reproduced here and annotated by the Court, recites multiple

radio-frequency transceivers for communication with one or more wireless devices. A computer

is configured to receive an indication that one of the transceivers (“a particular one of the radio-
                                                       11. A system including:
frequency    transceivers”)     has        faulty       multiple radio-frequency transceivers and associated
                                                          multiple antennas to which the associated radio-
communication.      The   computer         takes          frequency transceivers are coupled, wherein the
                                                          multiple radio-frequency transceivers are configured
                                                          for radio-frequency communication with one or
corrective action on the transceiver (“the                more mobile wireless communications devices; and
                                                        a computer coupled to the multiple radio-frequency
particular radio-frequency transceiver’) to               transceivers that receives and stores an indication of
                                                          a location of the one or more mobile wireless
remedy the fault. The one or more wireless                communications devices, wherein the computer
                                                          receives an indication that indicates that
                                                          communication between a particular one of the
devices are configured to transmit an                     radio-frequency transceivers and the one or more
                                                          mobile wireless communications devices is faulty,
indication   of    performance        of     the          wherein the computer takes corrective action on the
                                                          particular radio-frequency transceiver to attempt to
                                                          remedy the fault, wherein the one or more mobile
communication with the transceiver (“the                  wireless communications devices transmit an
                                                          indication of performance of communication with
particular one of the multiple radio-                     the particular one of the multiple radio-frequency
                                                          transmitters, and wherein the computer is further
frequency      transmitters”)    and         this         programmed to receive the indication of
                                                          performance from one of the multiple radio-
                                                          frequency transceivers as the indication that the
indication   of    performance        of     the          communication between the particular one of the
                                                          radio-frequency transceivers and the one or more
transceiver is the indication that one of the             mobile wireless communications devices is faulty,
                                                          wherein the computer further receives and stores
                                                          performance data of connections between the one or
transceivers (“the particular one of the                  more mobile wireless communications devices and
                                                          the multiple radio-frequency transceivers along with
radio-frequency transceivers”) has faulty                 the indication of location, wherein the computer
                                                          references the performance data to expected
communication. While inartfully drafted,                  performance data, and wherein the computer
                                                          determines at least one suggested corrective action in
                                                          conformity with differences between the
the meaning is reasonably certain. The                    performance data and expected performance data in
                                                          conjunction with the indication of location.


                                                    24 / 34
system includes: (1) a computer to receive an indication of a faulty-communication transceiver (“a

particular one of the radio-frequency transceivers”), (2) a mobile device to send an indication of

performance of communiction of the transceiver (“the particular one of the multiple radio-

frequency transmitters”) that serves as the indication of the faulty communicaton, and (3) the

computer to provide corrective action on the transceiver (“the particular radio-frequency

transceiver”).

     Claim 17, reproduced here and annotated by the Court, recites multiple radio-frequency

transceivers. A computer system receives
                                                    17. A method of managing a wireless radio-frequency
                                                  (RF) network, the method comprising:
an indication that one of the transceivers has       coupling in communication, multiple radio-frequency
                                                       transceivers and associated multiple antennas to
faulty communication. The indication is                which the radio-frequency transceivers are coupled,
                                                       wherein the multiple radio-frequency transceivers
                                                       are configured for radio-frequency communication
from the transceiver (“a first one of the              one or more mobile wireless communications
                                                       devices;
multiple radio-frequency transceivers”) and          locating the one or more mobile wireless
                                                       communications devices according to the radio-
indicates that the transceiver (“the first one         frequency communication and generating an
                                                       indication of a location of the one or more mobile
                                                       wireless communications devices;
of the radio-frequency transceivers”) has            receiving and storing the indication of location by a
                                                       computer system;
faulty communication. In response to this            the computer system receiving and storing
                                                       performance data of connections between the one or
                                                       more mobile wireless communications devices and
indication, the computer system takes                  the multiple radio-frequency transceivers along with
                                                       the indication of location;
corrective action on “the particular radio-          the computer system receiving an indication of
                                                       performance from a first one of the multiple radio-
frequency transceiver.” While inartfully               frequency transceivers that indicates that
                                                       communication between the first one of the radio-
                                                       frequency transceivers and the one or more mobile
drafted, the meaning is reasonably certain.            wireless communications devices is faulty;
                                                     responsive to receiving the indication that the
The method identifies a transceiver with               communication is faulty, the computer taking
                                                       corrective action on the particular radio-frequency
                                                       transceiver to attempt to remedy the fault;
faulty communication (“a first one of the            the computer referencing the performance data to
                                                       expected performance data; and
multiple radio-frequency transceivers”) and          the computer determining at least one suggested
                                                       corrective action in conformity with differences
                                                       between the performance data and expected
                                                       performance data in conjunction with the indication
                                                       of location.

                                                 25 / 34
attempts to remedy the fault on that transceiver (“the particular radio-frequency transceiver”).

     Accordingly, the Court determines the Defendants have not proven that any claim is

indefinite for including “one of the radio-frequency transceivers.”

        E.      “referencing performance”

        Disputed Term                   Plaintiff’s Proposed             Defendants’ Proposed
                                            Construction                      Construction
 “referencing performance”          no construction necessary         indefinite

 •   ’284 Patent Claim 1

        The Parties’ Positions

     Plaintiff submits: It is not appropriate to address indefiniteness in a claim-construction

proceeding. Indefiniteness is an issue for summary judgment. Defendants cannot prove by clear

and convincing evidence that any of the challenged claims “are insolubly ambiguous and no

narrowing construction can be properly adopted.” Dkt. No. 241 at 10–13.

     Defendants respond: Plaintiff waived its argument on indefiniteness by not raising an

argument in its opening brief. The term “referencing performance” is used in the claim in the

context of a computer programmed to perform the step of referencing performance. But it is not

reasonably certain what “referencing” performance means. It is not “storing” or “receiving”

performance data, since both are separately recited in the claim. And the term does not have

particular meaning in the art. Dkt. No. 244 at 22–23.

     Plaintiff replies: It is not required to address indefiniteness until the issue is raised. The ’284

Patent includes a description of referencing performance at column 36, line 25. Dkt. No. 249 at 4.

     Plaintiff cites further intrinsic evidence to support its position: ’284 Patent col.36 l.25.




                                                26 / 34
       Analysis

       The issue in dispute is whether the meaning of “referencing performance” in the claims is

reasonably certain. It is.

       “Referencing performance” plainly means “referring to performance.” Defendants’ argument

is not persuasive. While “referencing performance” may be broad, and Defendants may not be able

to now imagine everything that might conceivably fall within the scope of the limitation, the

meaning is not uncertain. The ’284 Patent repeatedly uses “reference” and “referencing” as “refer

to” and “referring to.” See, e.g., ’284 Patent col.30 ll.44–48 (noting various types of

sectors/antennas and stating that software “should first reference this ‘type’ and then choose which

type of [location determining] methods to use”), col.36 ll.25–27 (noting the invention is directed

to “calculating and displaying wireless device locations and wireless network service problems

with reference to related wireless devices on the said wireless network”), col.36 ll.29–32 (noting

the “invention uses a method(s) for locating wireless devices and referencing their location and

performance with wireless network known parameters”), col.36 ll.36–40 (“the present invention

is directed to a computational machine and process for … detecting and referencing wireless

network errors with specific geographical location information of the affected wireless devices”).

Simply, “referencing” is used in the Patent according to its plain and ordinary meaning, “referring

to.”

       Accordingly, the Court determines the Defendants have not proven that Claim 1 of the ’284

Patent is indefinite for including “referencing performance.” The Court construes “referencing

performance” as follows:

             •    “referencing performance” means “referring to performance.”




                                              27 / 34
        F.      “in order to restrict processing of radio frequency signals from at least one of
                said at least two wireless devices . . . in order to improve communication with
                at least one said wireless device”

         Disputed Term                     Plaintiff’s Proposed             Defendants’ Proposed
                                              Construction                       Construction
 “in order to restrict processing     not indefinite                     indefinite
 of radio frequency signals from
 at least one of said at least two
 wireless devices . . . in order to
 improve communication with
 at least one said wireless
 device”

 •   ’284 Patent Claim 1

        The Parties’ Positions

     Plaintiff submits: It is not appropriate to address indefiniteness in a claim-construction

proceeding. Indefiniteness is an issue for summary judgment. Defendants cannot prove by clear

and convincing evidence that any of the challenged claims “are insolubly ambiguous and no

narrowing construction can be properly adopted.” Dkt. No. 241 at 10–13.

     Defendants respond: Plaintiff waived its argument on indefiniteness by not raising an

argument in its opening brief. It is not clear from the claim language which wireless device of the

“at least two wireless devices” is restricted. Further, it is not clear if the restricted device is the same

as the “at least one said wireless device” for which communications are improved. Dkt. No. 244

at 23–24.

     Plaintiff replies: It is not required to address indefiniteness until the issue is raised. One skilled

in the art would understand this term. Dkt. No. 249 at 4–5.




                                                  28 / 34
    Analysis

    The issue in dispute is whether the meaning of “in order to restrict processing of radio

frequency signals from at least one of said at least two wireless devices . . . in order to improve

communication with at least one said wireless device” in the claims is reasonably certain. It is not.

    The Court rejects Defendants’ argument that the claim is indefinite because it does not

specifically identify which of “at least one of said at least two wireless devices” is the one for

which processing of radio frequency signals is restricted. Such specificity is not required to

understand Claim 1 of the ’284 Patent. There are multiple wireless devices, and the radio-

frequency processing for at least one of
                                                   1. A wireless network comprising:
                                                    a) at least two wireless devices, each said wireless
them is restricted.                                   device communicating via radio frequency signals;
                                                    b) a first computer programmed to perform the steps
    The Court agrees with Defendants,                 of:
                                                    1) locating at least one said wireless device on said
however, that it is not reasonably certain            wireless network and referencing performance of
                                                      said at least one wireless device with wireless
                                                      network known parameters,
which wireless devices experience the               2) routinely storing performance data and a
                                                      corresponding location for said at least one wireless
communication improvement stemming                    device in a memory;
                                                    c) a radio tower adapted to receive radio frequency
                                                      signals from, and transmit radio frequency signals to
from the restriction. Claim 1 of the ’284             said at least one wireless device; wherein said first
                                                      computer further includes means for receiving said
Patent, reproduced here and annotated by              performance data and suggest corrective actions
                                                      obtained from a list of possible causes for said radio
the Court, includes various references to             tower based upon the performance data and the
                                                      corresponding location associated with said at least
                                                      one wireless device;
“said wireless device,” “at least one said          d) wherein said radio tower generates an error code
                                                      based upon operation of said at least one wireless
wireless device,” “said at least one wireless         device; and
                                                    e) wherein said first computer is further programmed
                                                      to,
device,” and “at least one of said at least         1) receive said error code from said radio tower, and,
                                                    2) selectively suggest a corrective action of said radio
two wireless devices.” Is the target of the           frequency signals of said radio tower in order to
                                                      restrict processing of radio frequency signals from at
communicaton improvement one of the                   least one of said at least two wireless devices based
                                                      upon said error code, and, whereby said first
                                                      computer suggests said corrective action in order to
restricted devices? Is it any of the devices?         improve communication with at least one said
                                                      wireless device.


                                                29 / 34
Is it one of the unrestricted devices? The answer is unclear because of variation in the bold terms

above. Of these myriad devices, Plaintiff has not offered any meaning for the “at least one said

wireless device” which is the target of the communicaton improvement. At oral argument, Plaintiff

was not able to identify any embodiment described in the ’284 Patent to inform understanding of

Claim 1. Thus, the Court agrees with Defendants that the meaning of the term, and Claim 1 of the

’284 Patent, is not reasonably certain.

    Accordingly, the Court holds the Defendants have proven that Claim 1 of the ’284 Patent is

indefinite.

        G.     ’284 Patent Claim 12

        Disputed Term               Plaintiff’s Proposed            Defendants’ Proposed
                                        Construction                     Construction
 “A machine and process for       not indefinite              Indefinite, as directed to both “[a]
 tuning a wireless network,                                   machine and process for tuning a
 comprising: . . .”                                           wireless network,” including
 • ’284 Patent Claim 12                                       method steps of using the claimed
                                                              “machine,” e.g., “wherein a user of
                                                              one of said at least two wireless
                                                              devices is able to set a no access
                                                              flag within the memory of said first
                                                              computer.”

        The Parties’ Positions

    Plaintiff submits: It is not appropriate to address indefiniteness in a claim-construction

proceeding. Indefiniteness is an issue for summary judgment. Defendants cannot prove by clear

and convincing evidence that any of the challenged claims “are insolubly ambiguous and no

narrowing construction can be properly adopted.” Dkt. No. 241 at 10–13.

    Defendants respond: Plaintiff waived its argument on indefiniteness by not raising an

argument in its opening brief. Claim 12 is expressly directed to a “machine and process” and is

therefore indefinite as mixing process and apparatus claims. The claim includes both apparatus

limitations (e.g., wireless devices, first computer) and process limitations (communicating via

                                             30 / 34
radio frequency signals, computer corrects the radio frequency signals of the radio tower). Dkt.

No. 244 at 24–25.

    Plaintiff replies: Claim 12 is directed to a machine, not a process. The preamble is not limiting

and all the claim limitations are machine elements. Dkt. No. 249 at 5.

    Analysis

    The issue in dispute is whether Claim 12 of the ’284 Patent is indefinite as improperly directed

to both an apparatus and a process. It is not. In light of Federal Circuit precedent, Claim 12, though

inartfully drafted, is directed solely to a machine.

    The preamble’s reference to a “machine and process” is concerning, but not limiting.

“Generally, the preamble does not limit the claims.” Allen Eng’g Corp. v. Bartell Indus., 299 F.3d

1336, 1346 (Fed. Cir. 2002). Under Federal Circuit precedent “a preamble is not limiting where a

patentee defines a structurally complete invention in the claim body and uses the preamble only to

state a purpose or intended use for the invention.” Acceleration Bay, LLC v. Activision Blizzard,

Inc., 908 F.3d 765, 770 (Fed. Cir. 2018) (quotiation marks and citations omitted). As set forth in

more detail below, the body of Claim 12 sets forth a structurally-complete invention that is a

machine. The preamble does not provide antecedent basis for any terms in the body of the claim.

The preamble is not essential to understanding the claim’s limitations—which are all directed to

machine structure. And there is no evidence of record that the preamble was used to distinguish

prior art during prosecution of the ’284 Patent. The preamble thus lacks the hallmarks of a limiting

preamble under Federal Circuit precedent. See Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289

F.3d 801, 808–09 (Fed. Cir. 2002). Ultimately, the preamble’s recitation of a “machine and

process” is not dispositive.




                                               31 / 34
    Claim 12, reproduced here and annotated by the Court, recites only machine limitations.

Specifically, the claim recites: (1) at least two wireless devices, (2) a first computer, (3) a radio

tower, and (4) a second computer. The claim also recites functional language referencing the

machine elements, such as “communicating,” “generating,” and “corrects.” The claim further

recites that a “a user . . . is able to set a no access flag.” Under Federal Circuit precedent, the claim

body recites machine elements using functional language to denote structure of the machine rather

than actual operation of the machine.

    Active functional language is properly used in apparatus claims to denote capability of the

apparatus. As the Federal Circuit explained in Mastermine Software, Inc. v. Microsoft Corp.,

functional language may properly be used to denote structure of machine elements: “[active] verbs

represent permissible functional language            12. A machine and process for tuning a wireless
                                                   network, comprising:
used to describe capabilities of the [machine         a) at least two wireless devices, each said wireless
                                                        device communicating via radio frequency signals;
                                                      b) a first computer programmed to:
elements].” 874 F.3d 1307, 1315–16 (Fed.
                                                      1) routinely identify performance data and a
                                                        corresponding location for each of said at least two
Cir. 2017). The claim at issue in Mastermine            wireless devices;
                                                      2) routinely store said performance data and said
includes “a reporting module” that “presents            corresponding location for each of said at least two
                                                        wireless devices in a memory;
                                                      c) a radio tower adapted to receive said radio
a set of user-selectable database fields,”              frequency signals from and transmit radio
                                                        frequency signals to said at least two said wireless
“receives from the user a selection of one or           devices;
                                                      d) further including a second computer generating a
                                                        status request;
more user-selectable database fields,” and
                                                      e) wherein a user of one of said at least two wireless
                                                        devices is able to set a no access flag within the
“generates a database query.” Id. at 1315               memory of said first computer; and
                                                      f) wherein said first computer is programmed to
(emphasis in original). The Federal Circuit             deny the status request from said second computer
                                                        if said no access flag is set;
                                                      wherein said first computer further includes means
explained that while the claim recited active           for receiving said performance data and
                                                        corresponding locations from said radio tower and
verbs—presents, receives, generates—these               correcting radio frequency signals of said radio
                                                        tower, and, whereby said first computer corrects
                                                        the radio frequency signals of the radio tower in
“merely claim that the system possesses the
                                                        order to improve communication with said wireless
                                                        devices.


                                                32 / 34
recited structure which is capable of performing the recited functions.” Id. at 1316 (quotation and

modificaton marks omitted). According to Mastermine, Federal Circuit precedent has consistently

approved using functional language to denote machine structure by denoting capability. As

examples of such approval, Mastermine cites Microprocessor Enhancement Corp. v. Tex.

Instruments Inc., 520 F.3d 1367 (Fed. Cir. 2008); HTC Corp. v. IPCom GmbH & Co., KG, 667

F.3d 1270 (Fed. Cir. 2012); and UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816 (Fed. Cir.

2016). Mastermine, 874 F.3d at 1313–16. In Microprocessor Enhancement, claim recitation of a

“logic pipeline stage . . . performing a boolean algebraic evaluation . . . and producing an enable-

write” was deemed “clearly limited to a pipeline processor possessing the recited structure and

capable of performing the recited functions, and is thus not indefinite under IPXL Holdings.”

Mastermine, 874 F.3d at 1315 (emphasis in original, quotation marks omitted). In HTC Corp.,

claim recitation of a “mobile station for use with a network . . . that achieves a handover by: storing

link data . . . holding in reserve for the link resources . . . maintaining a storage of the link data

. . . causing the resources . . . to remain held in reserve . . . deleting the link data . . . and freeing

up the resources” was deemed to “merely establish those functions as the underlying network

environment in which the mobile station operates.” Mastermine, 874 F.3d at 1314–15 (emphasis

in original, quotation marks and modificatons omitted). In Ultimate Pointer, claim recitation of

“an image sensor . . . generating data” was deemed to be “clear that the ‘generating data’ limitation

reflects the capability of that structure rather than the activities of the user, and do not reflect an

attempt to claim both an apparatus and a method, but instead claim an apparatus with particular

capabilities.” Mastermine, 874 F.3d at 1315 (emphasis in original, quotation marks omitted).

    The Court understands the functional language in Claim 12 of the ’284 Patent, including

“communicating,” “generating,” and “corrects,” is used in the same manner as the functional



                                                 33 / 34
    language in Microprocessor Enhancement, HTC Corp., Ultimate Pointer, and Mastermine: the

    language denotes the structure of the machine, not actual use of the machine. And recitation that

    “a user . . . is able to set a no access flag” is facially directed to machine capability rather than to

    a user actually setting a no access flag using the machine. Simply, the functional language in Claim

    12 does not indicate that the claim is directed to both an apparatus and a method. Rather, Claim

    12 is directed to an apparatus with particular capabilities. Those capabilities, defined by functional

    language, denote structure.

         Accordingly, the Court holds the Defendants have not proven that Claim 12 of the ’284 Patent

    is indefinite.

    V.      CONCLUSION
.
         The Court adopts the constructions above for the disputed and agreed terms of the Asserted

    Patents. The Court further finds that Claim 1 of the ’284 Patent is invalid as indefinite.

    Furthermore, the parties should ensure that all testimony that relates to the terms addressed in this

    Order is constrained by the Court’s reasoning. However, in the presence of the jury the parties

    should not expressly or implicitly refer to each other’s claim construction positions and should not

    expressly refer to any portion of this Order that is not an actual construction adopted by the Court.

    The references to the claim construction process should be limited to informing the jury of the

    constructions adopted by the Court.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 4th day of January, 2019.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE




                                                    34 / 34
